Citation Nr: 1046982	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  08-25 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Coast Guard 
(USCG) from January 1971 to October 1974.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In connection with this appeal, the Veteran testified at a 
hearing before the undersigned Acting Veterans Law Judge at the 
RO in August 2010.  A transcript of the hearing is associated 
with the claims file. 


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to service connection for a 
low back disability may be decided.

At the outset, a review of the Veteran's service personnel 
records (SPRs) and service treatment records (STRs) shows he was 
involved in a motor vehicle accident in September 1974, in which 
he was found to have been driving under the influence.  The 
Veteran sustained injuries in the accident, to include a right 
sternoclavicle sprain, a sprain to the right clavicle, a right 
neck injury, and multiple scrapes and abrasions.  The USCG made a 
determination that because the Veteran was driving under the 
influence, the injuries he sustained were not considered to be 
incurred in the line of duty. 

In June 2006, the RO also made a line of duty determination and 
decided that the Veteran was not entitled to service connection 
for residuals of injuries sustained in the September 1974 motor 
vehicle accident.  

The Board finds that the Veteran did not sustain a low back 
injury in connection with his September 1974 accident.  In this 
regard, a review of the Veteran's STRs shows that the Veteran was 
examined just after the accident and at that time he reported 
severe right neck pain, shoulder pain, and chest pain, in 
addition to multiple scrapes and abrasions.  He did not complain 
of low back pain.  Additionally, upon physical examination, the 
Veteran's spine was found to be straight and non-tender.   

Although there were no complaints or treatment for back pain 
stemming from the September 1974 motor vehicle accident, other 
service treatment records reflect low back problems.  Indeed, the 
Veteran was treated several times during his active service for 
back pain and back contusions.  In one report, dated in February 
1974, it was noted that the Veteran had fallen down a ladder.

The Veteran has reported that he has continued to experience back 
pain since his separation from active service.  Additionally, at 
his August 2010 Board hearing, the Veteran reported that one of 
his incidents of treatment was a result of falling down some 
stairs and landing on his back, which appears consistent with the 
in-service treatment as described above. 

The Veteran is competent to report when he first experienced back 
pain and that the pain has continued since his active service.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. 
App. 466 (1991).  Moreover, the Board has found the Veteran to be 
credible as to his pain complaints.

The Veteran was afforded a VA examination in June 2008.  At that 
time, he was diagnosed with moderate lumbar degenerative joint 
disease (DJD) and degenerative disc disease (DDD).  The examiner 
was unable to determine the origin, cause, or relationship of the 
Veteran's low back disability without resorting to speculation.  
The examiner did not provide a rationale for his inability to do 
so.  

The Veteran was afforded another VA examination in December 2008.  
At that time, he was diagnosed with chronic lumbar strain with 
DDD.  The examiner reported that the Veteran was very limited in 
his ability to provide a past history and was frequently vague 
and forgot things.  In view of the Veteran's separation 
examination report, which was negative for back pain, and with a 
lack of identified documentation of back problems during his 
active service, the examiner could not attribute the Veteran's 
current back disability to active service without resorting to 
mere speculation.

The Board notes that, as discussed above, the Veteran was treated 
on multiple occasions during active service for low back pain, as 
clearly documented in the Veteran's STRs.  Additionally, at his 
August 2010 Board hearing, the Veteran clearly reported several 
instances of back injuries while he was in active service.  

For the above reasons, the Board finds both the June and December 
2008 VA examination reported to be inadequate for adjudication 
purposes.  The Veteran should be afforded a new VA examination to 
determine the nature and etiology of the Veteran's current low 
back disability.

Additionally, current treatment records should be obtained before 
a decision is rendered in this case.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.  
Any negative search should be noted in the 
record and communicated to the Veteran.

2.	Then, the Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present low back disability.  The claims 
file must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based upon the examination results and the 
review of the record, the examiner should 
express whether any current low back 
disability is at least as likely as not 
etiologically related to the Veteran's 
active service.  For the purposes of the 
opinion, the examiner should presume that 
the Veteran is a reliable historian with 
regard to back problems that he reports to 
have experienced in active service.

The supporting rationale for all opinions 
expressed must be provided.  If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
low back disability based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


